DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vagelos (US 2017/0171398) in view of Hong et al. (hereinafter Hong)(KR 20050007013).
Regarding claim 1, Vagelos teaches a wireless service provider system for authorizing wireless service on a wireless device, the wireless device comprising:
 a processor configured to implement a virtual airtime card application(item 102 in Fig. 1); 
a camera configured to capture an image of an airtime card code(P[0028], camera 138); 
the processor further configured to implement the virtual airtime card application to generate a virtual airtime card based on the image of the airtime card code(P[0051],  the wirelss serivce application may provide images showing QR code); and
 a display configured to display the virtual airtime card generated by the processor(Fig 2, airtime code), wherein: the virtual airtime card displayed on the display of the wireless device is configured to be purchased with at least one of the following: a point-of-sale or through a payment process implemented by the virtual airtime card application(P[0049], pre-paid predetermined amount of credit for wireless services; POS).  
	Vagelos did not teach specifically wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat. However, Hong teaches in an analogous art wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat(Page 7, In addition, the application (or service code) providing server 120 displays the smart card application or the MS card service code according to the request of the request client 130, and presents the request to the client 130. Providing a service code search window for a smart card application The service code for the application or MS card is extracted and displayed to the requesting client 130.	
	In addition, the application (or service code) providing server 120 according to a preferred embodiment of the present invention, based on the merchant information database, the application selected or requested by the requesting client 130 is a smart card application or the application When the terminal of the used merchant supports MS, a service code for the MS card associated with the smart card application is generated and the service card for the MS card is generated to the requesting client 130.
	In addition, if the application selected or requested by the requesting client 130 based on the merchant information database is a service code for the MS card or the terminal of the merchant where the application is used supports the smart card, The application for the smart card is generated (or requested by the production server 100 and provided), and the generated smart card application is provided to the requesting client 130.).
	Therefore, it would be obvious to one of ordiany skill in the art before the effective filing date of the invention to use the the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat in order to have fully electronic transaction.
Regarding claim 2, Vagelos teaches the wireless service provider system of claim 1, wherein the virtual airtime card comprises at least one code configured to be provided to a wireless service provider system to authorize wireless service for a wireless device(P[0059], system authorizes based on the activation code).  
  
Regarding claim3, Vagelos teaches the wireless service provider system of claim 1, further comprising: a backend system configured to be in communication with a connected device; and the backend system further configured to receive a request to activate at least one code of the virtual airtime card, wherein the connected device comprises one of the following: a point-of-sale terminal, the wireless device, or an Internet-enabled device(P[0059],wireless service application communicates with the wireless provider backend system; P[0059], through the user interface the user can activate the wireless device using the wireless service application; P[0059], the wireless service provider backend systme authenticates based on the activation code).  
Regarding claim 4, Vagelos teaches the wireless service provider system of claim 3, further comprising: a metering system configured to monitor a use of the wireless service provided by a wireless service provider used by the wireless device; and the metering system further configured to control the use of the wireless service provided by the wireless service provider used by the wireless device(P[0040], system associated with wireless network implementing the accounting; P[0041], usage in real time; P[0041], alert the user; P[0063], wireless service may be monitored to determine when the service has been depleted). 
Regarding claim 5, Vagelos teaches the wireless service provider system of claim 1, further comprising: a backend system configured to be in communication with a connected device; and the backend system further configured to receive a request to authorize wireless service in response to receiving at least one code of the virtual airtime card, wherein the connected device comprises one of the following: a point-of-sale terminal, the wireless device, or an Internet-enabled device(P[0049], sent to the MVNO database through POS to indicate whether the wireless service is purchased).  
Regarding claim 6, Vagelos teaches the wireless service provider system of claim 5, further comprising: a metering system configured to monitor a use of the wireless service provided by a wireless service provider used by the wireless device; and the metering system further configured to control the use of the wireless service provided by the wireless service provider used by the wireless device(P[0040], system associated with wireless network implementing the accounting; P[0041], usage in real time; P[0041], alert the user; P[0063], wireless service may be monitored to determine when the service has been depleted), 
Regarding claim 7, Vagelos teaches the wireless service provider system of claim 1, further comprising: a backend system configured to be in communication with a connected device; the backend system further configured to receive a request to activate at least one code of the virtual airtime card; and the backend system further configured to receive a request to authorize wireless service in response to receiving the at least one code of the virtual airtime card, wherein the connected device comprises one of the following: a point-of-sale terminal, the wireless device, or an Internet-enabled device(P[0059], through the user interface the user can activate the wireless device using the wireless service application); the backend system further configured to receive a request to authorize wireless service for a wireless device in response to receiving the at least one code of the virtual airtime card(P[0059], the wireless service provider backend syste authenticates based on the activation code); 
  
Regarding claim 8, Vagelos teaches the wireless service provider system of claim 7, further comprising: a metering system configured to monitor a use of the wireless service provided by a wireless service provider used by the wireless device; and the metering system further configured to control the use of the wireless service provided by the wireless service provider used by the wireless device(P[0063], wireless service may be monitored to determine when the service has been depleted)..  
9. The wireless service provider system of claim 3, wherein: the connected device comprises the wireless device; and the backend system further configured to receive the request for the wireless service along with a monetary value of the wireless service in a requested amount from the wireless device through the virtual airtime card application executed in the processor of the wireless device device(P[0059],  system authorizes the amount based on the code; P[0065]).  
.  
Regarding claim 10, Vagelos teaches the wireless service provider system of claim 9, wherein the backend system further configured to receive a request from the wireless device for allocating the wireless service from the wireless device through the virtual airtime card application executed in the processor of the wireless device(P[0056], transmit the code to MVNO).  
Regarding claim 11, Vagelos teaches a wireless service provider system comprising(P[0059], wireless provider system): a backend system configured to be in communication with a connected device(P[0059],wireless service application communicates with the wireless provider backend system); the backend system further configured to receive a request to activate at least one code of a virtual airtime card from the connected device(P[0059], through the user interface the user can activate the wireless device using the wireless service application); the backend system further configured to receive a request to authorize wireless service for a wireless device in response to receiving the at least one code of the virtual airtime card(P[0059], the wireless service provider backend syste authenticates based on the activation code); 
a metering system configured to monitor a use of the wireless service provided by a wireless service provider used by the wireless device; and the metering system further configured to control the use of the wireless service provided by the wireless service provider used by the wireless device(P[0040], system associated with wireless network implementing the accounting; P[0041], usage in real time; P[0041], alert the user; P[0063], wireless service may be monitored to determine when the service has been depleted), 
wherein the wireless device comprises a processor configured to implement a virtual airtime card application to generate the virtual airtime card based on an image of an airtime card code, and wherein the connected device comprises one of the following: a point-of-sale terminal, the wireless device, or an Internet-enabled device(P[0048], add one or more services  for the wireless device; P[0048], capture an image with the camera; may be a QR code 399 in fig. 3; P[0049], machine readable activation code, the activation code, the proiduct code and a combination thereof form of a barcode).  Vagelos did not teach specifically wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat. However, Hong teaches in an analogous art wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat(Page 7, In addition, the application (or service code) providing server 120 displays the smart card application or the MS card service code according to the request of the request client 130, and presents the request to the client 130. Providing a service code search window for a smart card application The service code for the application or MS card is extracted and displayed to the requesting client 130.	
	In addition, the application (or service code) providing server 120 according to a preferred embodiment of the present invention, based on the merchant information database, the application selected or requested by the requesting client 130 is a smart card application or the application When the terminal of the used merchant supports MS, a service code for the MS card associated with the smart card application is generated and the service card for the MS card is generated to the requesting client 130.
	In addition, if the application selected or requested by the requesting client 130 based on the merchant information database is a service code for the MS card or the terminal of the merchant where the application is used supports the smart card, The application for the smart card is generated (or requested by the production server 100 and provided), and the generated smart card application is provided to the requesting client 130.).
	Therefore, it would be obvious to one of ordiany skill in the art before the effective filing date of the invention to use the the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat in order to have fully electronic transaction.


Regarding claim 12, Vagelos teaches the wireless service provider system of claim 11, further comprising the wireless device and the wireless device comprising a camera configured to capture an image of an airtime card code(P[0048], captured the image with camera).  
Regarding claim 13, Vagelos teaches the wireless service provider system of claim 12, wherein the processor is further configured to implement the virtual airtime card application to generate a virtual airtime card based on the image of the airtime card code(P[0059], wireless service application can activate the wireless device through backend system; P[0052], wireless service application that enables the camera to capture the machine readable code).  
Regarding claim 14, Vagelos teaches the wireless service provider system of claim 13, the wireless device further comprising a display configured to display the virtual airtime card generated by the processor(Fig. 2).  
Regarding claim 15, Vagelos teaches the wireless service provider system of claim 14, wherein the virtual airtime card displayed on the display of the wireless device is configured to be purchased with at least one of the following: a point-of-sale or through a payment process implemented by the virtual airtime card application(P[0049], pre-paid predetermined amount of credit for wireless services; POS).  
Regarding claim 16, Vagelos teaches the wireless service provider system of claim 11, wherein the virtual airtime card comprises at least one code configured to be provided to a wireless service provider system to authorize wireless service for a wireless device(P[0059], authorizes based on the activation code).  
Regarding claim 17, Vagelos teaches the wireless service provider system of claim 16, further comprising the wireless device and the wireless device comprising: a camera configured to capture an image of an airtime card code(P[0048], capture an image with the camera; may be a QR code 399 in fig. 3); the processor further configured to implement the virtual airtime card application to generate a virtual airtime card based on the image of the airtime card code(P[0049], machine readable activation code, the activation code, the proiduct code and a combination thereof form of a barcode); and a display configured to display the virtual airtime card generated by the processor(Fig 2, airtime code), wherein: the virtual airtime card displayed on the display of the wireless device is configured to be purchased with at least one of the following: a point-of-sale or through a payment process implemented by the virtual airtime card application; and the virtual airtime card comprises at least one code configured to be provided to a wireless service provider system to authorize wireless service for a wireless device(P[0049], …purchased in association with the product code; associated with the MVNO ).  
Regarding claim 18, Vagelos teaches the wireless service provider system of claim 12, wherein: the connected device comprises the wireless device; and the backend system further configured to receive the request for the wireless service along with a monetary value of the wireless service in a requested amount from the wireless device through the virtual airtime card application executed in the processor of the wireless device(P[0059],  system authorizes the amount based on the code; P[0065]).  
Regarding claim 19, Vagelos teaches 19. The wireless service provider system of claim 18, wherein the backend system further configured to receive a request from the wireless device for allocating the wireless service from the wireless device through the virtual airtime card application executed in the processor of the wireless device(P[0056], transmit the code to MVNO).  
Regarding claim 20, Vagelos teaches a non-transitory computer program product embodying instructions for implementing a process for authorizing wireless service on a wireless device when executed by a processor of the wireless device, the instructions comprising:
implementing a virtual airtime card application in the processor of the wireless device
(P[0048], add one or more services  for the wireless device); 
capturing an image of an airtime card code with a camera from the wireless device (P[0048], capture an image with the camera; may be a QR code 399 in fig. 3); 
generating a virtual airtime card based on the image of the airtime card code with the processor(P[0049], machine readable activation code, the activation code, the proiduct code and a combination thereof form of a barcode); and 
displaying the virtual airtime card generated by the processor on a display of the wireless device(Fig 2, airtime code), wherein: the virtual airtime card displayed on the display of the wireless device is configured to be purchased with at least one of the following: a point-of-sale or through a payment process implemented by the virtual airtime card applicationpoint of sale , the virtual airtime card comprises at least one code configured to be provided to a wireless service provider system to provision wireless service to a wireless device(P[0049], …purchased in association with the product code; associated with the MVNO ).  Vagelos did not teach specifically wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat. However, Hong teaches in an analogous art wherein the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat(Page 7, In addition, the application (or service code) providing server 120 displays the smart card application or the MS card service code according to the request of the request client 130, and presents the request to the client 130. Providing a service code search window for a smart card application The service code for the application or MS card is extracted and displayed to the requesting client 130.	
	In addition, the application (or service code) providing server 120 according to a preferred embodiment of the present invention, based on the merchant information database, the application selected or requested by the requesting client 130 is a smart card application or the application When the terminal of the used merchant supports MS, a service code for the MS card associated with the smart card application is generated and the service card for the MS card is generated to the requesting client 130.
	In addition, if the application selected or requested by the requesting client 130 based on the merchant information database is a service code for the MS card or the terminal of the merchant where the application is used supports the smart card, The application for the smart card is generated (or requested by the production server 100 and provided), and the generated smart card application is provided to the requesting client 130.).
	Therefore, it would be obvious to one of ordiany skill in the art before the effective filing date of the invention to use the the airtime code is displayed at a retail display among one or more other airtime codes, without any physical airtime cards being located thereat in order to have fully electronic transaction.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647